
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.27



2003 BOISE INCENTIVE AND PERFORMANCE PLAN

(As amended through December 12, 2003)


--------------------------------------------------------------------------------





Table of Contents


Section


--------------------------------------------------------------------------------

  Page

--------------------------------------------------------------------------------

1.   Purpose and Establishment   1 2.   Definitions   1 3.   Stock Subject to
the Plan   4 4.   Administration of the Plan   5 5.   Eligibility   6 6.  
Awards under the Plan; Agreement   7 7.   Options   7 8.   Stock Appreciation
Rights   8 9.   Restricted Stock   9 10.   Restricted Stock Units   10 11.  
Performance Units   11 12.   Performance Shares   12 13.   Annual Incentive
Awards   12 14.   Stock Bonuses   13 15.   Rights as a Shareholder   13 16.  
Employment Not Guaranteed   13 17.   Securities Matters   13 18.   Withholding
Taxes   13 19.   Amendment and Termination   14 20.   Transfers Upon Death;
Nonassignability   14 21.   Expenses and Receipts   14 22.   Deferral of Awards
  14 23.   Change in Control Provisions   14 24.   Claims Procedure   15 25.  
Claims Review Procedure   16 26.   Lawsuits; Venue; Applicable Law   16 27.  
Participant Rights   16 28.   Unsecured General Creditor   16 29.   No
Fractional Shares   16 30.   Beneficiary   16 31.   Section 162(m)   16 32.  
Form of Communication   17 33.   Severability   17 34.   Effective Date and Term
of Plan   17

i

--------------------------------------------------------------------------------




2003 BOISE INCENTIVE AND PERFORMANCE PLAN


        1.    Purpose and Establishment.    

        1.1    Purpose.    The 2003 Boise Incentive and Performance Plan (the
"Plan") is intended to promote the interests of the Company and its shareholders
by (a) attracting, motivating, rewarding, and retaining the broad-based
management talent critical to achieving the Company's business goals;
(b) linking a portion of each Participant's compensation to the performance of
both the Company and the individual Participant; and (c) encouraging ownership
of Company common stock by Participants. The Plan has been adopted and approved
by the Board of Directors (defined below).

        1.2    Successor Plan.    This Plan shall be the successor plan to the
1984 Key Executive Stock Option Plan (the "1984 KESOP"). No further grants shall
be made under the 1984 KESOP on or after January 1, 2003. All awards outstanding
under the 1984 KESOP on December 31, 2002 ("Prior Awards"), are incorporated
into this Plan and shall be treated as awards under this Plan; however, the
Prior Awards shall continue to be governed solely by the terms and conditions of
the written instrument evidencing the grant or issuance. Except as expressly
provided, no provision of this Plan shall affect or otherwise modify the rights
or obligations of holders of Prior Awards. Shares of Stock reserved for issuance
under the 1984 KESOP in excess of the number of shares as to which awards have
been made as of December 31, 2002, shall no longer be available for issuance on
or after January 1, 2003.

        2.    Definitions.    As used in the Plan, the following definitions
apply to the terms indicated below:

        2.1   "Agreement" means either the written agreement between the Company
and a Participant evidencing an Award and setting forth the terms and conditions
applicable to the Award or a statement issued by the Company to a Participant
describing the terms and conditions of an Award.

        2.2   "Annual Incentive Award" means an Award granted under Section 13.

        2.3   "Award" means any Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Performance Unit, Performance Share, Annual
Incentive Award, or Stock Bonus granted pursuant to the terms of the Plan.

        2.4   "Board of Directors" means the Board of Directors of the Company.

        2.5   A "Change in Control" shall be deemed to have occurred if:

        (a)   Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company's then outstanding securities; provided, however, if such
Person acquires securities directly from the Company, such securities shall not
be included unless such Person acquires additional securities which, when added
to the securities acquired directly from the Company, exceed 25% of the
Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities, and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Section 2.5(c)(i) shall not be deemed to be a Change in Control of
the Company; or

        (b)   The following individuals cease for any reason to constitute at
least a majority of the number of directors then serving: individuals who, on
the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or

1

--------------------------------------------------------------------------------




election by the Board or nomination for election by the Company's stockholders
was approved by a vote of at least 2/3rds of the directors then still in office
who either were directors on the date hereof or whose appointment, election, or
nomination for election was previously so approved (the "Continuing Directors");
or

        (c)   The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other corporation
other than (i) a merger or consolidation which would result in both
(a) Continuing Directors continuing to constitute at least a majority of the
number of directors of the combined entity immediately following consummation of
such merger or consolidation and (b) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company's then
outstanding securities; provided that securities acquired directly from the
Company shall not be included unless the Person acquires additional securities
which, when added to the securities acquired directly from the Company, exceed
25% of the Company's then outstanding shares of common stock or the combined
voting power of the Company's then outstanding securities; and provided further
that any acquisition of securities by any Person in connection with a
transaction described in Section 2.5(c)(i) shall not be deemed to be a Change in
Control of the Company; or

        (d)   The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

        A transaction described in Section 2.5(c) which is not a Change in
Control of the Company solely due to the operation of Subsection 2.5(c)(i)(a)
will nevertheless constitute a Change in Control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least two years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.

        (e)   For purposes of Sections 2.5 and 2.19, "Beneficial Owner" shall
have the meaning set forth in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the "Exchange Act").

        (f)    For purposes of Sections 2.5 and 2.19, "Person" shall have the
meaning given in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof, except that "Person" shall not include (i) the
Company or any of its subsidiaries, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the

2

--------------------------------------------------------------------------------




Company or any of its subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (v) an
individual, entity or group that is permitted to and does report its beneficial
ownership of securities of the Company on Schedule 13G under the Exchange Act
(or any successor schedule), provided that if the individual, entity or group
later becomes required to or does report its ownership of Company securities on
Schedule 13D under the Exchange Act (or any successor schedule), then the
individual, person or group shall be deemed to be a Person as of the first date
on which the individual, person or group becomes requires to or does report its
ownership on Schedule 13D.

        2.6   "Code" means the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.

        2.7   "Committee" means the Executive Compensation Committee of the
Board of Directors or any successor to the Committee, which shall consist of
three or more persons, each of whom, unless otherwise determined by the Board of
Directors, is an "outside director" within the meaning of Section 162(m) of the
Code and a "nonemployee director" within the meaning of Rule 16b-3.

        2.8   "Company" means Boise Cascade Corporation, a Delaware corporation.

        2.9   "Director" means any individual who is a member of the Board of
Directors of the Company and who is not an employee of the Company.

        2.10 "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time.

        2.11 "Fair Market Value" of a share of Stock means the closing price of
the Stock as reported by the consolidated tape of the New York Stock Exchange on
the date in question, unless otherwise specified by the Committee. If there are
no Stock transactions on a particular date, the Fair Market Value shall be
determined as of the immediately preceding date on which there were Stock
transactions.

        The Committee may in its sole discretion specify a different date or
dates on which Fair Market Value will be determined or may specify a price that
is at or within the range of the high and low selling prices of the Stock on the
New York Stock Exchange, that is the actual selling price, or that is an average
of prices over a number of trading days for the purpose of calculating Fair
Market Value; provided that the Fair Market Value specified for Incentive Stock
Options shall comply with applicable laws and regulations.

        2.12 "Incentive Stock Option" means an Option that is an "incentive
stock option" within the meaning of Section 422 of the Code, or any successor
provision, and that is designated by the Committee as an Incentive Stock Option.

        2.13 "Nonqualified Stock Option" means an Option other than an Incentive
Stock Option.

        2.14 "Option" means the right to purchase a stated number of shares of
Stock at a stated price for a stated period of time, granted pursuant to
Section 7.

        2.15 "Participant" means an employee or Director of the Company or a
subsidiary to whom an Award is granted pursuant to the Plan, or upon the death
of the Participant, his or her successors, heirs, executors, and administrators,
as the case may be.

        2.16 "Performance Goals" means the objectives established by the
Committee in its sole discretion with respect to any performance-based Awards
that relate to one or more business criteria within the meaning of
Section 162(m) of the Code. Performance Goals may include or be

3

--------------------------------------------------------------------------------




based upon, without limitation: sales; gross revenue; gross margins; internal
rate of return; cost; ratio of debt to debt plus equity; profit before tax;
earnings before interest and taxes; earnings before interest, taxes,
depreciation, and amortization; earnings per share; operating earnings; economic
value added; ratio of operating earnings to capital spending; cash flow; free
cash flow; net operating profit; net income; net earnings; net sales or net
sales growth; price of Stock; return on capital, net assets, equity, or
shareholders' equity; segment income; market share; productivity ratios; expense
targets; working capital targets; or total return to shareholders. Performance
Goals may (a) be used to measure the performance of the Company as a whole or
any subsidiary, business unit or segment of the Company, (b) include or exclude
(or be adjusted to include or exclude) extraordinary items, and/or (c) reflect
absolute entity performance or a relative comparison of entity performance to
the performance of a peer group, index, or other external measure, in each case
as determined by the Committee in its sole discretion.

        2.17 "Performance Share" means an Award of a number of shares granted to
a Participant pursuant to Section 12 which is initially valued according to Fair
Market Value and is paid out based on the achievement of stated Performance
Goals during a stated period of time.

        2.18 "Performance Unit" means an Award granted to a Participant pursuant
to Section 11 which is paid out based on the achievement of stated Performance
Goals during a stated period of time.

        2.19 A "Potential Change in Control" shall be deemed to have occurred if
(a) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control of the Company; (b) the Company or any
Person publicly announces an intention to take or to consider taking actions
which if consummated would constitute a Change in Control of the Company;
(c) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 9.5% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities, provided that securities acquired
directly from the Company shall not be included unless the Person acquires
additional securities which, when added to the securities acquired directly from
the Company, exceed 9.5% of the Company's then outstanding shares of common
stock or the combined voting power of the Company's then outstanding securities;
or (d) the Board adopts a resolution to the effect that a Potential Change in
Control has occurred.

        2.20 "Restricted Stock" means Stock granted to a Participant which is
subject to forfeiture and restrictions as set forth in Section 9.

        2.21 "Restricted Stock Units" means an Award granted to a Participant
pursuant to Section 10 which is subject to forfeiture and restrictions.

        2.22 "Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act,
as amended from time to time.

        2.23 "Securities Act" means the Securities Act of 1933, as amended from
time to time.

        2.24 "Stock" means the common stock of the Company, par value $2.50 per
share.

        2.25 "Stock Appreciation Right" or "SAR" means the right to receive an
amount calculated as provided in and granted pursuant to Section 8.

        2.26 "Stock Bonus" means a bonus payable in shares of Stock granted
pursuant to Section 14.

        3.    Stock Subject to the Plan.    

        3.1    Shares Available for Awards.    The maximum number of shares of
Stock reserved for issuance under the Plan shall be 7,000,000 shares (subject to
adjustment as provided herein). Shares may be authorized but unissued Stock or
authorized and issued Stock held in the

4

--------------------------------------------------------------------------------

Company's treasury. All shares of Stock reserved for issuance under the Plan
shall be available for any Awards, including Options and Stock Appreciation
Rights. The following shares of Stock shall again be available for Awards under
the Plan: (a) shares subject to an Award (including a Prior Award, as that term
is defined in Section 1.2) which is cancelled, expired, terminated, forfeited,
surrendered, or otherwise settled without the issuance of any Stock, (b) shares
of Restricted Stock that are forfeited, (c) shares of Stock tendered to satisfy
the exercise price of an Option, and (d) shares tendered or withheld to satisfy
tax withholding pursuant to Section 18.

        3.2    Performance-Based Award Limitation.    Awards that are designed
to comply with the performance-based exception from the tax deductibility
limitation of Section 162(m) of the Code shall be subject to the following
rules:

        (a)   The number of shares of Stock that may be granted in the form of
Options in a single fiscal year to a Participant may not exceed 1,500,000.

        (b)   The number of shares of Stock that may be granted in the form of
SARs in a single fiscal year to a Participant may not exceed 1,500,000.

        (c)   The number of shares of stock that may be granted in the form of
Restricted Stock in a single fiscal year to a Participant may not exceed
1,500,000.

        (d)   The number of Restricted Stock Units that may be granted in a
single fiscal year to a Participant may not exceed 1,500,000.

        (e)   The number of shares of Stock that may be granted in the form of
Performance Shares in a single fiscal year to a Participant may not exceed
1,500,000.

        (f)    The maximum amount that may be paid to a Participant for
Performance Units granted in a single fiscal year to the Participant may not
exceed $4,000,000.

        3.3    Adjustment for Change in Capitalization.    In the event of any
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, spin-off, combination, share repurchase, share exchange,
reclassification, or other similar corporate transaction or event, unless
otherwise determined by the Committee in its sole discretion, (a) the number and
kind of shares of stock which may thereafter be issued in connection with
Awards; (b) the number and kind of shares of stock or other property issued or
issuable in respect of outstanding Awards; (c) the exercise price, grant price,
or purchase price relating to any Award; and (d) the maximum number of shares
subject to Awards which may be awarded to any employee during any fiscal year of
the Company shall be equitably adjusted as necessary to prevent the dilution or
enlargement of the rights of Participants; provided that, with respect to
Incentive Stock Options, adjustments shall be made in accordance with
Section 424 of the Code.

        4.    Administration of the Plan.    

        4.1    Authority and Delegation.    The Committee shall have final
discretion, responsibility, and authority to administer and interpret the Plan.
This includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan. The Committee may also adopt any
rules it deems necessary to administer the Plan. Any interpretation,
determination, decision, or other action made or taken by the Committee shall be
final and binding on Participants. The Committee's responsibilities for
administration and interpretation of the Plan shall be exercised by Company
employees who have been assigned those responsibilities by the Company's
management. Any Company employee exercising responsibilities relating to the
Plan in accordance with this section shall be deemed to have been delegated the
discretionary authority vested in the Committee with respect to those
responsibilities, unless limited in writing by the Committee.

5

--------------------------------------------------------------------------------

        4.2    Terms and Conditions of Awards.    The Committee shall have final
discretion, responsibility, and authority to:

        (a)   grant Awards;

        (b)   determine the Participants to whom and the times at which Awards
shall be granted;

        (c)   determine the type and number of Awards to be granted, the number
of shares of Stock to which an Award may relate, and the applicable terms,
conditions, and restrictions, including the length of time for which any
restriction shall remain in effect;

        (d)   establish and administer Performance Goals relating to any Award;

        (e)   establish the rights of Participants with respect to an Award upon
termination of employment or service as a Director;

        (f)    determine whether, to what extent, and under what circumstances
an Award may be settled, cancelled, forfeited, exchanged, or surrendered;

        (g)   make adjustments in the Performance Goals in recognition of
unusual or nonrecurring events affecting the Company or the financial statements
of the Company, or in response to changes in applicable laws, regulations, or
accounting principles;

        (h)   determine the terms and provisions of Agreements; and

        (i)    make all other determinations deemed necessary or advisable for
the administration of the Plan.

The Committee may solicit recommendations from the Company's management with
respect to any or all of the items listed above.

        The Committee shall determine the terms and conditions of each Award at
the time of grant. The Committee may establish different terms and conditions
for different Participants, for different Awards, and for the same Participant
for each Award the Participant may receive, whether or not granted at different
times.

        5.    Eligibility.    The persons who shall be eligible to receive
Awards pursuant to the Plan shall be employees of the Company and its
subsidiaries and affiliates (including officers of the Company, whether or not
they are directors of the Company), selected by the Committee from time to time,
and Directors. The grant of an Award at any time to any person shall not entitle
that person to a grant of an Award at any future time.

6

--------------------------------------------------------------------------------

        6.    Awards under the Plan; Agreement.    Awards that may be granted
under the Plan consist of Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Units, Performance Shares, Annual Incentive
Awards, and Stock Bonuses, all as described below.

        Each Award granted under the Plan, except unconditional Stock Bonuses,
shall be evidenced by an Agreement which shall contain such provisions as the
Committee may, in its sole discretion, deem necessary or desirable which are not
in conflict with the terms of the Plan. By accepting an Award, a Participant
agrees that the Award shall be subject to all of the terms and provisions of the
Plan and the applicable Agreement.

        7.    Options.    

        7.1    Terms and Agreement.    Subject to the terms of the Plan, Options
may be granted to Participants at any time as determined by the Committee. The
Committee shall determine, and the Agreement shall reflect, the following for
each Option granted:

        (a)   the number of shares subject to each Option;

        (b)   duration of the Option (provided that no Option shall have an
expiration date later than the day after the 10th anniversary of the date of
grant);

        (c)   vesting requirements, if any;

        (d)   whether the Option is an Incentive Stock Option or a Nonqualified
Stock Option;

        (e)   the amount and duration of related Stock Appreciation Rights, if
any, and any conditions upon their exercise;

        (f)    the exercise price for each Option (which shall not be less than
the Fair Market Value on the date of the grant);

        (g)   the permissible method(s) of payment of the exercise price;

        (h)   the rights of the Participant upon termination of employment or
service as a Director, provided that the termination rights for Participants
receiving Incentive Stock Options shall conform to Section 422 of the Code; and

        (i)    any other terms or conditions established by the Committee.

        7.2    Exercise of Options.    

        (a)   Options shall be exercisable at such times and subject to such
restrictions and conditions as the Committee, in its sole discretion, deems
appropriate, which need not be the same for all Participants.

        (b)   An Option shall be exercised by delivering written notice as
specified in the Agreement on the form of notice provided by the Company.
Options may be exercised in whole or in part.

        For a Participant who is subject to Section 16 of the Exchange Act, the
Company may require that the method of payment comply with Section 16 and the
rules and regulations thereunder. Any payment in shares of Stock, if permitted,
shall be made by delivering the shares to the secretary of the Company, duly
endorsed in blank or accompanied by stock powers duly executed in blank,
together with any other documents and evidence as the secretary shall require.

        (c)   Certificates for shares of Stock purchased upon the exercise of an
Option shall be issued in the name of or for the account of the Participant or
other person entitled to receive the shares and delivered to the Participant or
other person as soon as practicable following the effective date on which the
Option is exercised.

7

--------------------------------------------------------------------------------

        7.3    Incentive Stock Options.    Notwithstanding anything in the Plan
to the contrary, no term of the Plan relating to Incentive Stock Options shall
be interpreted, amended, or altered, nor shall any discretion or authority
granted under the Plan be exercised so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of any affected Participant, to
cause any Incentive Stock Option previously granted to fail to qualify for the
federal income tax treatment afforded under Section 421 of the Code. Incentive
Stock Options shall not be granted to Directors. Incentive Stock Options shall
not be granted under the Plan on or after January 1, 2013.

        7.4    Leave of Absence or Transfer.    Transfer between the Company and
any subsidiary or between subsidiaries, or a leave of absence duly authorized by
the Company, shall not be deemed a termination of employment. A Participant may
not, however, exercise an Option or related Stock Appreciation Right during any
leave of absence unless authorized to do so by the Company's compensation
manager.

        7.5    Reduction in Price or Reissuance.    In no event shall the
Committee cancel any outstanding Option for the purpose of reissuing the Option
to the Participant at a lower exercise price or reduce the exercise price of a
previously issued Option.

        7.6    Aggregate Grant.    The aggregate number of shares of Stock with
respect to which Options or Stock Appreciation Rights may be granted to a single
Participant throughout the duration of the Plan may not exceed 30% of the total
number of shares of Stock available for issuance pursuant to Section 3.1.

        8.    Stock Appreciation Rights.    

        8.1    Terms and Agreement.    Subject to the terms of the Plan, Stock
Appreciation Rights may be granted to Participants at any time as determined by
the Committee. The Committee shall determine, and the Agreement shall reflect,
the following for each SAR granted:

        (a)   the number of shares subject to each SAR;

        (b)   whether the SAR is a Related SAR or a Freestanding SAR;

        (c)   duration of the SAR;

        (d)   vesting requirements, if any;

        (e)   rights of the Participant upon termination of employment or
service as a Director; and

        (f)    any other terms or conditions established by the Committee.

        8.2    Related and Freestanding SARs.    A Stock Appreciation Right may
be granted in connection with an Option, either at the time of grant or at any
time thereafter during the term of the Option (a "Related SAR"), or may be
granted unrelated to an Option (a "Freestanding SAR").

        8.3    Surrender of Option.    A Related SAR shall require the holder,
upon exercise, to surrender the Option with respect to the number of shares as
to which the SAR is exercised, in order to receive payment. The Option will, to
the extent surrendered, cease to be exercisable.

        8.4    Reduction in Number of Shares Subject to Related SARs.    For
Related SARs, the number of shares subject to the SAR shall not exceed the
number of shares subject to the Option. For example, if the SAR covers the same
number of shares as the Option, the exercise of a portion of the Option shall
reduce the number of shares subject to the SAR to the number of shares remaining
under the Option. If the Related SAR covers fewer shares than the Option, the
exercise of a portion of the Option shall reduce the number of shares subject to
the SAR to the extent

8

--------------------------------------------------------------------------------




necessary so that the number of remaining shares subject to the SAR is not more
than the remaining shares under the Option.

        8.5    Exercisability.    Subject to Section 8.7 and to any rules and
restrictions imposed by the Committee, a Related SAR will be exercisable at the
time or times, and only to the extent, that the Option is exercisable and will
not be transferable except to the extent that the Option is transferable. A
Freestanding SAR will be exercisable as determined by the Committee but in no
event after 10 years from the date of grant.

        8.6    Payment.    Upon the exercise of a Stock Appreciation Right, the
holder will be entitled to receive payment of an amount determined by
multiplying:

        (a)   The excess of the Fair Market Value on the date of exercise over
the Fair Market Value on the date of grant, by

        (b)   The number of shares with respect to which the SAR is being
exercised.

        The Committee may limit the amount payable upon exercise of a Stock
Appreciation Right. Any limitation must be determined as of the date of grant
and noted on the Agreement evidencing the grant.

        Payment may be made in cash, Stock, or a combination of cash and Stock,
in the Committee's sole discretion.

        8.7    Additional Terms.    The Committee may impose additional
conditions or limitations on the exercise of a Stock Appreciation Right as it
may deem necessary or desirable to secure for holders the benefits of
Rule 16b-3, or any successor provision, or as it may otherwise deem advisable.

        9.    Restricted Stock.    

        9.1    Terms and Agreement.    Subject to the terms of the Plan, shares
of Restricted Stock may be granted to Participants at any time as determined by
the Committee. The Committee shall determine, and the Agreement shall reflect,
the following for the Restricted Stock granted:

        (a)   the number of shares of Restricted Stock granted;

        (b)   the purchase price, if any, to be paid by the Participant for each
share of Restricted Stock;

        (c)   the restriction period established pursuant to Subsection 9.2;

        (d)   any requirements with respect to elections under Section 83(b) of
the Code;

        (e)   rights of the Participant upon termination of employment or
service as a Director; and

        (f)    any other terms or conditions established by the Committee.

        9.2    Restriction Period.    At the time of the grant of Restricted
Stock, the Committee shall establish a restriction period for the shares
granted, which may be time-based, based on the achievement of specified
Performance Goals, a combination of time- and Performance Goal-based, or based
on any other criteria the Committee deems appropriate. The Committee may divide
the shares into classes and assign a different restriction period for each
class. The Committee may impose additional conditions or restrictions upon the
vesting of the Restricted Stock as it deems fit in its sole discretion. If all
applicable conditions are satisfied, then upon the termination of the
restriction period with respect to a share of Restricted Stock, the share shall
vest and the restrictions of Section 9.3 shall lapse. To the extent required to
ensure that a Performance Goal-based Award of Restricted Stock to an executive
officer is deductible by the Company

9

--------------------------------------------------------------------------------

pursuant to Section 162(m) of the Code, any such Award shall vest only upon the
Committee's determination that the Performance Goals applicable to the Award
have been attained.

        9.3    Restrictions on Transfer Prior to Vesting.    Prior to the
vesting of Restricted Stock, the Participant may not sell, assign, pledge,
hypothecate, transfer, or otherwise encumber the Restricted Stock. Upon any
attempt to transfer rights in a share of Restricted Stock, the share and all
related rights shall immediately be forfeited by the Participant. Upon the
vesting of a share of Restricted Stock, the transfer restrictions of this
section shall lapse with respect to that share.

        9.4    Rights as a Shareholder.    Except for the restrictions set forth
here and unless otherwise determined by the Committee, the Participant shall
have all the rights of a shareholder with respect to shares of Restricted Stock,
including but not limited to the right to vote and the right to receive
dividends, provided that the Committee, in its sole discretion, may require that
any dividends paid on shares of Restricted Stock be held in escrow until all
restrictions on the shares have lapsed.

        9.5    Issuance of Certificates.    

        (a)   Following the date of grant, the Company shall issue a stock
certificate, registered in the name of or for the account of the Participant to
whom the shares of Restricted Stock were granted, evidencing the shares. Each
stock certificate shall bear the following legend:

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms, and conditions (including
forfeiture provisions and restrictions against transfer) contained in the 2003
Boise Incentive and Performance Plan and an Agreement entered into between the
registered owner of the shares and the Company.

        This legend shall not be removed until the shares vest pursuant to the
terms stated.

        (b)   Each certificate, together with the stock powers relating to the
shares of Restricted Stock evidenced by the certificate, shall be held by the
Company unless the Committee determines otherwise.

        (c)   Following the date on which a share of Restricted Stock vests, the
Company shall cause to be delivered to the Participant to whom the shares were
granted, a certificate evidencing the share free of the legend stated in
subsection (a) above.

        9.6    Section 83(b) Election.    The Committee may provide in the
Agreement that the Award is conditioned upon the Participant making or not
making an election under Section 83(b) of the Code. If the Participant makes an
election pursuant to Section 83(b) of the Code, the Participant shall be
required to file a copy of the election with the Company within 10 days.

        10.    Restricted Stock Units.    

        10.1    Terms and Agreement.    Subject to the terms of the Plan,
Restricted Stock Units may be granted to Participants at any time as determined
by the Committee. The Committee shall determine, and the Agreement shall
reflect, the following for the Restricted Stock Units granted:

        (a)   the number of Restricted Stock Units awarded:

        (b)   the purchase price, if any, to be paid by the Participant for each
Restricted Stock Unit;

        (c)   the restriction period established pursuant to Subsection 10.2;

        (d)   rights of the Participant upon termination of employment or
service as a Director; and

        (e)   any other terms or conditions established by the Committee.

10

--------------------------------------------------------------------------------




        10.2    Restriction Period.    At the time of the grant of Restricted
Stock Units, the Committee shall establish a restriction period, which may be
time-based, based on the achievement of specified Performance Goals, a
combination of time- and Performance Goal-based, or based on any other criteria
the Committee deems appropriate. The Committee may divide the awarded units into
classes and assign a different restriction period for each class. The Committee
may impose any additional conditions or restrictions upon the vesting of the
Restricted Stock Units as it deems fit in its sole discretion. If all applicable
conditions are satisfied, then upon the termination of the restriction period
with respect to a Restricted Stock Unit, the unit shall vest. To the extent
required to ensure that a Performance Goal-based Award of Restricted Stock Units
to an executive officer is deductible by the Company pursuant to Section 162(m)
of the Code, any such Award shall become vested only upon the Committee's
determination that the Performance Goals applicable to the Award, if any, have
been attained.

        10.3    Payment.    Upon vesting of a Restricted Stock Unit, the
Participant shall be entitled to receive payment of an amount equal to the Fair
Market Value of one share of Stock. Payment may be made in cash, Stock, or a
combination of cash and Stock, in the Committee's sole discretion.

        11.    Performance Units.    

        11.1    Terms and Agreement.    Subject to the terms of the Plan,
Performance Units may be granted to Participants at any time as determined by
the Committee. The Committee shall determine, and the Agreement shall reflect,
the following for the Performance Units granted:

        (a)   the number of Performance Units awarded;

        (b)   the initial value of a Performance Unit;

        (c)   the rights of the Participant upon termination of employment or
service as a Director (which may be different based on the reason for
termination);

        (d)   the performance period and Performance Goals applicable to the
Award; and

        (e)   any other terms or conditions established by the Committee.

11

--------------------------------------------------------------------------------






        11.2    Payment.    After the applicable performance period has ended,
the Committee will review the Performance Goals and determine the amount payable
with respect to the Award, based upon the extent to which the Performance Goals
have been attained within the performance period and any other applicable terms
and conditions. Payment of earned Performance Units may be made in cash, Stock,
or a combination of cash and Stock, in the Committee's sole discretion.

        12.    Performance Shares.    

        12.1    Terms and Agreement.    Subject to the terms of the Plan,
Performance Shares may be granted to Participants at any time as determined by
the Committee. The Committee shall determine, and the Agreement shall reflect,
the following for the Performance Shares granted:

        (a)   the number of Performance Shares awarded;

        (b)   the performance period and Performance Goals applicable to the
Award;

        (c)   whether dividend equivalents will be credited with respect to
Performance Shares, and if so, any accrual, forfeiture, or payout restrictions
on the dividend equivalents;

        (d)   the rights of the Participant upon termination of employment or
service as a Director (which may be different based on the reason for
termination); and

        (e)   any other terms or conditions established by the Committee.

        12.2    Initial Value.    The initial value of each Performance Share
shall be the Fair Market Value on the date of grant.

        12.3    Payment.    After the applicable performance period has ended,
the Committee will review the Performance Goals and determine the amount payable
with respect to the Award, based upon the extent to which the Performance Goals
have been attained within the performance period and any other applicable terms
and conditions. Payment of earned Performance Shares may be made in cash, Stock,
or a combination of cash and Stock, as determined by the Committee in its sole
discretion.

        13.    Annual Incentive Awards.    

        13.1    Award Period and Performance Goals.    The award period for
Annual Incentive Awards is a fiscal year, which may be a calendar year. Within
90 days of the beginning of each award period, the Committee shall establish the
specific Performance Goals to be achieved in order for Participants to earn an
Annual Incentive Award. The Committee shall establish a mathematical formula
pursuant to which an Award equal to a specified percentage of a Participant's
salary shall be earned upon the attainment of specific levels of the applicable
Performance Goals. This formula may take into account Performance Goals achieved
in prior years. The Performance Goals and formula, once established, shall
continue for subsequent years unless modified by the Committee. The Performance
Goals applicable to an Award Period, and the formula pursuant to which Award
amounts shall be determined, shall be selected and published within 90 days from
the beginning of the award period.

        13.2    Payment.    As soon as practical after the conclusion of each
year, the Committee shall review and evaluate the Performance Goals applicable
to that year in light of the Company's performance measured in accordance with
the goals and shall determine whether the goals have been satisfied. If
satisfied, the Committee shall so certify in a written statement and shall apply
the criteria to determine the amount of the Award for each Participant, subject
to the Committee's right to reduce or eliminate the amount of any Award under
Section 31. Payment of earned Annual Incentive Awards may be made in cash,
Stock, or a combination of cash and Stock, in the Committee's sole discretion.
No Award may be paid to a Participant in excess of $3,000,000 for any single
year. If an Award is earned in excess of $3,000,000, the amount of the Award in
excess of this amount shall be deferred in accordance with Section 22.

12

--------------------------------------------------------------------------------




        14.    Stock Bonuses.    Subject to the terms of the Plan, a Stock Bonus
may be granted to Participants at any time as determined by the Committee. If
the Committee grants a Stock Bonus, a certificate for the shares of Stock
constituting the Stock Bonus shall be issued in the name of the Participant to
whom the grant was made and delivered as soon as practicable after the date on
which the Stock Bonus is payable.

        15.    Rights as a Shareholder.    Except as otherwise provided in
Section 9.4 with respect to Restricted Stock, no person shall have any rights as
a shareholder with respect to any shares of Stock covered by or relating to an
Award until the date of issuance of a stock certificate with respect to the
shares. Except as otherwise provided in Sections 3.3 and 12.1, no adjustment to
any Award shall be made for dividends or other rights for which the record date
occurs prior to the date the stock certificate is issued.

        16.    Employment Not Guaranteed.    This Plan is not intended to and
does not create a contract of employment in any manner. Employment with the
Company is at will, which means that either the employee or the Company may end
the employment relationship at any time and for any reason. Nothing in this Plan
changes, or should be construed as changing, that at-will relationship.

        17.    Securities Matters.    

        17.1    Delivery of Stock Certificates.    Notwithstanding anything in
this Plan to the contrary, the Company shall not be obligated to issue or
deliver any certificates evidencing shares of Stock unless and until (a) the
Company is advised by its counsel that the issuance and delivery of certificates
is in compliance with all applicable laws, regulations of governmental
authority, and the requirements of any securities exchange on which the Stock is
traded; and (b) any governmental approvals the Company deems necessary or
advisable have been obtained. The Committee may require, as a condition of the
issuance and delivery of certificates, that the recipient make any agreements
and representations and that the certificates bear any legends as the Committee,
in its sole discretion, deems necessary or desirable.

        17.2    When Transfer is Effective.    The transfer of any shares of
Stock shall be effective only when counsel to the Company has determined that
the issuance and delivery of the shares is in compliance with all applicable
laws, regulations, and the requirements of any securities exchange on which
shares of Stock are traded. The Committee may, in its sole discretion, defer the
effectiveness of any transfer of shares of Stock in order to allow the issuance
of the shares to be made pursuant to registration or an exemption from
registration or other methods for compliance available under federal or state
securities laws. The Committee shall inform the Participant in writing of its
decision to defer the effectiveness of a transfer. During the period of deferral
in connection with the exercise of an Option, the Participant may, by written
notice, withdraw the exercise and obtain the refund of any amount paid in
connection with the exercise.

        18.    Withholding Taxes.    When cash is to be paid pursuant to an
Award, the Company may deduct an amount sufficient to satisfy any federal and
state taxes required by law to be withheld. When shares of Stock are to be
delivered pursuant to an Award, the Company may require the Participant to remit
to the Company in cash an amount sufficient to satisfy any federal and state
taxes required by law to be withheld. With the Committee's approval, a
Participant may satisfy the foregoing requirement by electing to have the
Company withhold from delivery shares of Stock having a value equal to the tax
to be withheld. The shares shall be valued at Fair Market Value on the date the
amount of tax to be withheld is determined. Fractional share amounts shall be
settled in cash. Notwithstanding the foregoing, (i) if the Company is not using
APB Opinion 25 to account for equity awards in its financial statements, or
(ii) with respect to Annual Incentive Awards or Awards of Performance Units, the
Company may permit Participants to elect in writing, subject to restrictions
imposed by the Company, to have additional tax withheld in a total amount equal
to the tax that could be imposed on the transaction.

13

--------------------------------------------------------------------------------

        19.    Amendment and Termination.    The Board of Directors may, at any
time, amend or terminate the Plan; provided that no amendment shall be made
without shareholder approval if approval is required under applicable law or if
the amendment would (a) decrease the grant or exercise price of any Stock-based
Award to less than the Fair Market Value on the date of grant, (b) increase the
total number of shares of Stock available under the Plan, or (c) materially
increase the cost of the Plan to the company or the benefits to Participants.
Any amendment or termination shall not adversely affect the vested or accrued
rights or benefits of any Participant without the Participant's prior consent.

        20.    Transfers Upon Death; Nonassignability.    Upon the death of a
Participant, outstanding Awards granted to the Participant may be exercised only
by the executor or administrator of the Participant's estate or by a person who
has acquired the right to exercise by will or the laws of descent and
distribution. No transfer of an Award by will or the laws of descent and
distribution shall be effective to bind the Company unless the Committee has
been furnished with (a) written notice and a copy of the will and/or such
evidence as the Committee may deem necessary to establish the validity of the
transfer, and (b) an agreement by the transferee to comply with all the terms
and conditions of the Award that would have applied to the Participant and to be
bound by the acknowledgments made by the Participant in connection with the
grant of the Award.

        During the lifetime of a Participant, no Award is transferable, except
that the Committee may, in its sole discretion, permit the transfer of an
outstanding Award to the extent allowable under then-current law. Subject to
applicable law, the Committee's approval, and any conditions that the Committee
may prescribe, a Participant may, upon providing written notice to the secretary
of the Company, elect to transfer an Award to a member or members of his or her
immediate family (including, but not limited to, children, grandchildren, and
spouse, or a trust for the benefit of immediate family members or a partnership
in which immediate family members are the only partners) or to other persons or
entities approved by the Committee; provided, however, that no transfer by any
Participant may be made in exchange for consideration.

        21.    Expenses and Receipts.    The expenses of the Plan shall be paid
by the Company. Any proceeds received by the Company in connection with any
Award may be used for general corporate purposes.

        22.    Deferral of Awards.    A Participant may elect to defer or the
Committee may require the deferral of receipt of all or any portion of any Award
to a future date as provided in and subject to the terms of the Company's 2001
Key Executive Deferred Compensation Plan or any successor plan, the Agreement,
and rules and procedures established by the Committee regarding Award deferrals.

        23.    Change in Control Provisions.    

        23.1    Vesting and Exercisability.    Except as otherwise determined by
the Committee at the time of grant of an Award, upon a Change in Control:

        (a)   all outstanding Option and Stock Appreciation Rights shall become
fully vested and exercisable;

        (b)   all Performance Goals shall be deemed achieved at target levels
and all other terms and conditions met;

        (c)   all restrictions and conditions applicable to any Restricted Stock
shall lapse;

        (d)   all restrictions and conditions applicable to any Restricted Stock
Units shall lapse and the Restricted Stock Units shall be paid out as promptly
as practicable;

        (e)   all Performance Shares shall be delivered;

        (f)    all Performance Units shall be paid out as promptly as
practicable;

14

--------------------------------------------------------------------------------




        (g)   all Annual Incentive Awards for calendar years ended prior to the
Change in Control which have not yet been paid out shall be paid out immediately
in cash;

        (h)   for Annual Incentive Awards for the calendar year during which the
Change in Control occurs, all Participants shall be deemed to have achieved a
pro rata Award equal to either (i) the Participant's target Annual Incentive
Award or (ii) the actual Annual Incentive Award as determined by year-to-date
performance through the last day of the month prior to the month in which the
Change in Control occurs, in either case multiplied by a fraction, the numerator
of which is the number of days which have elapsed from the beginning of the year
to the date on which the Change of Control occurs, and the denominator of which
is 365, and the Awards shall be paid in cash within 10 days after the Change in
Control; and

        (i)    all other Awards shall be delivered or paid.

        23.2    Surrender and Payment.    Except as determined otherwise by the
Committee at the time of grant of an Award, upon a Change in Control, a
Participant shall have the right, by giving notice to the Company within 60 days
after the Change in Control, to elect to surrender all or part of any Award of
Options, Stock Appreciation Rights, Performance Shares, or Restricted Stock and
to receive payment in cash within 30 days after the Company receives the notice.
Payment shall be calculated as follows: the amount by which the highest price
paid per share on the New York Stock Exchange or paid or offered in any bona
fide transaction related to a Potential Change in Control or Change in Control,
at any time during the preceding 90 days, as determined by the Committee,
exceeds the exercise or grant price of the Award, multiplied by the number of
shares of Stock as to which the surrender right under this section is exercised.

        23.3    Termination Prior to Change in Control.    Any Participant,
whose employment is involuntarily terminated for any reason other than
disciplinary reasons within three months prior to the date of the Change in
Control, shall be treated, solely for purposes of this Plan, as continuing in
the Company's employment until the occurrence of the Change in Control, and to
have been terminated immediately thereafter.

        23.4    No Amendment.    Notwithstanding Section 19, upon a Potential
Change in Control, the provisions of this plan may not be amended in any manner
that would reduce or alter the rights of Participants to any benefit under this
Plan without the consent of each affected Participant. Furthermore,
notwithstanding Section 19, upon a Change in Control, the provisions of this
Section 23 may not be amended in any respect for three years following a Change
in Control but may be amended thereafter.

        24.    Claims Procedure.    Claims for benefits under the Plan shall be
filed in writing, within 90 days after the event giving rise to a claim, with
the Company's compensation manager, who shall have absolute discretion to
interpret and apply the Plan, evaluate the facts and circumstances, and make a
determination with respect to the claim in the name and on behalf of the
Company. The claim shall include a statement of all facts the Participant
believes relevant to the claim and copies of all documents, materials, or other
evidence that the Participant believes relevant to the claim. Written notice of
the disposition of a claim shall be furnished to the Participant within 90 days
after the application is filed. This 90-day period may be extended an additional
90 days for special circumstances by the compensation manager, in his or her
sole discretion, by providing written notice of the extension to the claimant
prior to the expiration of the original 90-day period. If the claim is denied,
the compensation manager shall notify the claimant in writing. This written
notice shall:

        (a)   state the specific reasons for the denial;

        (b)   refer to Plan provisions on which the determination is based;

15

--------------------------------------------------------------------------------




        (c)   describe any additional material or information necessary for the
claimant to perfect the claim and explain why the information is necessary; and

        (d)   explain how the claimant may submit the claim for review and state
applicable time limits.

        25.    Claims Review Procedure.    Any Participant, former Participant,
or Beneficiary of either, who has been denied a benefit claim, shall be
entitled, upon written request, to access to or copies of all documents and
records relevant to his or claim and to a review of his or her denied claim. A
request for review, together with a written statement of the claimant's position
and any other comments, documents, records, or information that the claimant
believes relevant to his or her claim, shall be filed no later than 60 days
after receipt of the written notification provided for in Section 24 and shall
be filed with the Company's compensation manager. The manager shall promptly
inform the Company's senior human resources officer. The senior human resources
officer shall make his or her decision, in writing, within 60 days after receipt
of the claimant's request for review. This 60-day period may be extended an
additional 60 days if, in the senior human resources officer's sole discretion,
special circumstances warrant the extension and if the senior human resources
officer provides written notice of the extension to the claimant prior to the
expiration of the original 60-day period. The written decision shall be final
and binding on all parties and shall state the facts and specific reasons for
the decision and refer to the Plan provisions upon which the decision is based.

        26.    Lawsuits; Venue; Applicable Law.    No lawsuit claiming
entitlement to benefits under this Plan may be filed prior to exhausting the
claims and claims review procedures described in Sections 24 and 25. Any lawsuit
must be initiated no later than (a) one year after the event(s) giving rise to
the claim occurred, or (b) 60 days after a final written decision was provided
to the claimant under Section 25, whichever is sooner. Any legal action
involving benefits claimed or legal obligations relating to or arising under
this Plan may be filed only in Federal District Court in the city of Boise,
Idaho. Federal law shall be applied in the interpretation and application of
this Plan and the resolution of any legal action. To the extent not preempted by
federal law, the laws of the state of Delaware shall apply.

        27.    Participant Rights.    No Participant shall have any claim to be
granted any Award under the Plan, and there is no obligation to treat
Participants uniformly.

        28.    Unsecured General Creditor.    Participants and their
beneficiaries, heirs, successors, and assigns shall have no legal or equitable
rights, interest, or claims in any property or assets of the Company. The assets
of the Company shall not be held under any trust for the benefit of
Participants, their beneficiaries, heirs, successors, or assigns, or held in any
way as collateral security for the fulfilling of the obligations of the Company
under this Plan. Any and all Company assets shall be, and remain, the general,
unpledged, unrestricted assets of the Company. The Company's obligation under
the Plan shall be an unfunded and unsecured promise of the Company.

        29.    No Fractional Shares.    No fractional shares of Stock shall be
issued or delivered pursuant to the Plan. The Committee shall determine whether
cash, other Awards, or other property shall be issued or paid in lieu of any
fractional shares or whether fractional shares or any rights to fractional
shares shall be forfeited or otherwise eliminated.

        30.    Beneficiary.    A Participant who is an Executive Officer or
Director may file with the Committee a written designation of a beneficiary on
the form prescribed by the Committee and may, from time to time, amend or revoke
the designation. If no designated beneficiary survives the Participant, the
executor or administrator of the Participant's estate shall be deemed to be the
Participant's beneficiary.

        31.    Section 162(m).    The Plan is designed and intended, and all
provisions shall be construed in a manner, to comply, to the extent applicable,
with Section 162(m) of the Code and the regulations thereunder. To the extent
permitted by Section 162(m), the Committee shall have sole discretion to

16

--------------------------------------------------------------------------------


reduce or eliminate the amount of any Award which might otherwise become payable
upon attainment of a Performance Goal.

        32.    Form of Communication.    Any election, application, claim,
notice, or other communication required or permitted to be made by a Participant
to the Committee or the Company shall be made in writing and in such form as the
Company may prescribe. Any communication shall be effective upon receipt by the
Company's compensation manager at 1111 West Jefferson Street, P.O. Box 50,
Boise, Idaho 83728.

        33.    Severability.    If any provision of the Plan is held to be
invalid or unenforceable, the other provisions of the Plan shall not be
affected.

        34.    Effective Date and Term of Plan.    The Plan shall be effective
on January 1, 2003, subject to the approval of the shareholders of the Company.
In the absence of shareholder approval, any Awards shall be null and void. The
Plan will expire on April 16, 2013. The Board of Directors or the Committee may
terminate the Plan at any time prior to April 16, 2013. Awards outstanding at
the expiration or termination of the Plan shall remain in effect according to
their terms and the provisions of the Plan.

17

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.27



2003 BOISE INCENTIVE AND PERFORMANCE PLAN (As amended through December 12, 2003)
Table of Contents
2003 BOISE INCENTIVE AND PERFORMANCE PLAN
